Title: To James Madison from Daniel Clark, 8 March 1803
From: Clark, Daniel
To: Madison, James


					
						(Confidential)
						Sir
						New Orleans 8 March 1803
					
					I arrived here from Europe on the night of the 25th. ulto. and was sensibly hurt tho’ by no means surprised at the Steps taken by the Intendant in my absence, and which cause an incalculable injury to the Trade of the Western Country.  In the last Letter I had the Honor of writing to you from hence. I pointed out what he had then done in violation of the Treaty, his ideas of what he was authorised to do & those of the Prime Minister of Spain with respect to the duty of 6 ⅌ Ct. on our imports & exports deposited here which he had ordered to be levied, but which as the Intendant himself mentioned to me he thought too glaring an infringement of our rights to put in execution.  The measures lately adopted are in my opinion but preparatory to others more injurious and are merely intended to try our dispositions & how long we shall patiently submit to injuries.  They have chosen the moment when the cession of the Province to France was announced to develope pretentions which she will persist in, and I fear we shall at last find it difficult to obtain redress.  On the subject of the authority on which the Intendant has acted, there is among well informed People but one Opinion, which is, that he merely executes the orders received from his Government.  He is too rich, too sensible & too cautious to take such responsability on himself especially after meeting for such a length of time so decided an opposition from the Governor who in his official Correspondence on the subject which I have seen, says that the measures proposed were a direct & open violation of the Treaty.  It is much to be regretted that the Secretary of this Province Dn. Andres Lopez de Armesto & the Auditor or Judge Dn. Nicolas Maria Vidal by whose Opinions the Governor is guided are not Men of firmness, as the old Man tho almost incapable of an exertion from Age & infirmities would nevertheless have ordered the Intendant to be suspended from the exercise of his functions, had not his two Counsellors been wavering & indecisive & at last overawed by the tone & Spirit of the Intendant advised him to a compliance with the latters wishes.  This determined Spirit of the Intendant is not natural to him.  It is assumed because he feels himself supported, and you will recollect an expression of his which I formerly communicated that he was careless of the consequences of measures which he undertook in compliance with orders.  In a conversation with the Auditor whom I reproached for submitting to the will of the Intendant he assured me that he had only done so on the perfect conviction that he had orders from the Minister to that effect, & desired me to recollect, that in the most trifling matters which involved any responsability, the Assessor or himself were always consulted as his Guides on the occasion, for supported by the Opinion of one or the other he is discharged from all blame but if he acts without it he then takes the risk upon himself, and that he never would have dared to take so momentous an affair upon his own responsability without consulting any one, unless his orders had been express, & so plain as to admit of no other interpretation whatever, and I could not avoid acknowledging the justness of his observation.  It is a painful reflection but it is indispensable to mention it, that for many Years past all the People in high Offices in this Country have constantly informed the Court of Spain, that our Government was not to be feared, that it had no influence over our Western settlements & that all the leading Characters in them could be easily brought over to assist any Views of the Spanish Government however inimical to those of their own Country; that they were egregiously deceived in their information in general is too well known a fact to say much upon, but that they may have found among us a few Men base enough to encourage expectations of this kind I have no doubt & perhaps on a strict Scrutiny by our Government something might transpire which would lead to a discovery & thus foreign Nations bordering on our Frontier would perceive how grossly they had erred in their Opinions respecting us, and their Measures in future might be more consonant to Justice & the faith of Treaties.
					That the French are coming here with expectations of support from our own people & the most contemptible opinion of our Strength & resources & I firmly believe a determined resolution to injure us essentially on all occasions I have already mentioned in my Letters to you from Europe & I regret that we cannot be beforehand with them & take possession of a Place now offered us by the Inhabitants, without which we shall never be in safety, which we must one day occupy & the conquest of which may then cost much blood, time & treasure.  The Inhabitants are now so alarmed, that Creoles, Spaniards & Americans would form but one body.  They would now without bloodshead take the Government into their own hands & they would inseparably unite themselves to us; they cry out against our temporising when our dearest interests imperiously call upon us to embrace the favorable moment for acting & they tremble when they see it pass & themselves on the point of falling under the lash of a Government they detest and in whose cause they may be afterwards by a military force obliged to sacrifice their Lives, by bearing Arms against us whom they now invite as deliverers.  All is at present here anxious & dreadful suspense & on your resolutions the hopes & happiness of the Country depend,  there is now nothing to oppose us should we think proper to take possession of the Country either by way of indemnification for past injuries or security for the future,  there is no energy in the Government, no Money in the Treasury, no Troops, no fortifications that could withstand us for a Moment and the Inhabitants call on us to redress ourselves, & assist them.  If so favorable a conjuncture passes, its like will never occur again.  As a proof that expectations of assistance from ourselves against our own Government have been always relied on by the Spaniards and that they have constantly looked to a divulsion of our Western States from the general government, I now forward you an order to receive from Washington Morton Esqr. of New York a sealed Packet which I left in his possession when I set out for Europe & which I then mentioned I would shew you at my return, not thinking at that time that Circumstances would occur so soon as to render the disclosure a measure of immediate necessity.  Among other Papers of less importance in this packet, is a small part of the Correspondence of the Baron de Carondelet with the Officer commanding Fort St. Ferdinand at the Chicasaw Bluffs in which he suffers his Plans & Views to be clearly perceived, and which were solely aimed at our destruction.  The remainder are as well as I recollect Copies of talks & Letters to & from the Chicasaw Indians, and by the Baron de Carondelets Letters to the Officer you will perceive that the fact I advised you of respecting the annual pension of 500 dollars to Uguluycabé cannot be desputed.  As the Officer from whom I received these Papers is still in this Country & has all his Property in it, I rely on your Prudence not to publish these Papers as he would become the Victim of his attachment to us, which alone induced him to put them into my possession.  Should you think these documents of sufficient importance to require my presence in Washington to elucidate any part of them I shall immediately sacrifice all private Business of my own, and hasten there, and in the mean time will endeavor to collect from undoubted Sources such other information relative to this subject as may be acceptable.
					
	Altho’ for 4 or 5 Years past I had a perfect conviction that the intrigues of the Spaniards with the Western Country were not for the time dangerous, on account of the incapacity of the Governors of this Province & their want of pecuniary Means, yet fearful of what might happen in future should more enlightened & ambitious Chiefs preside over it, I could not last Year resist the temptation of hinting my suspicions of what had been formerly done in this way, to the President, at an interview with which he honor’d me and I even went so far as to assert that a Person supposed to be an Agent from the State of Kentucky had been here in the end of 1795 & beginning of 1796 to negotiate on the part of that State independent of the general Government for the navigation of the Mississippi, before the result of the Treaty of St. Lorenzo was known, wishing that this hint might induce the President to cause enquiry to be made into the Circumstance, which he could easily find the means of investigating but as he made no other enquiry of me respecting it than merely in what Year the thing happened, it then struck me that he must have had other information on the subject and that he thought it needless to hear any thing more about it.  By great accident I have lately learned something which induces me to suppose that any information he may have received respecting the Measure alluded to, has been incorrect & given with the View of misleading him, and I request you will mention the subject anew to him, that you may know how far I am right in my suspicions.  The information I possessed on the subject, could not from the way in which it was obtained be accompanied with what would be Proof to convict the Person concerned, or I should have openly accused him in the face of the World, but to me it amounts to a moral certainty of his Guilt, and my Conduct to him shewed on all occasions how much I detested his Object & his Person.  The same want of Proof positive sufficient to convict him, prevents me at present from naming him; but if enquiry is diligently made, about the influential Character from Kentucky who at that Period was so long in Natchez and afterwards here, what his Business was, & what was the idea entertained of him, enough will doubtless be discovered to put our Government on its guard against him & others of his Stamp & against all foreign machinations in that Quarter in future.
					I have been interrupted at this Period of my Letter by a long Visit from the Monsr. Roustan who accompanied me from Europe, whom in my advices from London I mentioned to you as the confidential Agent of the French Capt. General Victor who is shortly expected to take possession of Louisiana; this Man is not only high in his Confidence, but is likewise so in that of the Commissaire de Justice Jean Job Aymé, & from what he voluntarily communicated on the passage & by means of that information what I extorted from him, it appears that they will under various pretences & by means of Jobs & favors plunder the Country in conjunction & divide the Spoil among them.  He spoke at large of the Views of the French & did not hesitate to say that unless the General had orders to the contrary from the Consul of France, that he would maintain things in their present State, and would keep us excluded from the deposit.  He mentioned likewise their Views of excluding our Shipping altogether from the Mississippi and the probability that by opening the Markets of the French Islands to the productions of our upper Settlements exported in French Bottoms from the Mississippi, & granting them other privileges from which the Inhabitants of the Atlantic states should be excluded that they would detach the Western States from the Union, and altho’ this man who is many respects a man of sound sense & information, knew me to be an Officer of the US. and must on reflection be persuaded that I would communicate these ideas to my Government, yet the Vanity so peculiar to his nation & the idea of their power & our Weakness so far predominated, as to make him boast of intentions, which sound Policy should induce him & all the rest of his faithless Countrymen to deny, till their Projects were ripe & they were sure of their execution.  You will I flatter myself readily make allowance for the bitterness with which I speak of these People & their Views when you recollect how much Pain their insolence & contemptuous language respecting us & our Government must occasion.
					I now enclose you the arrete of Bonaparte respecting the formation of a Government for this Country which virtually places the whole authority in the Hands of the Capt. General.
					A small Vessel arrived here Yesterday in 21 days from Baltimore with dispatches addressed to the Intendant, the Capt. General, Colonial Prefect or French Commissares who might be in this Country, but their contents have not transpired.  It is supposed they were from Monsr. Pichon & were forwarded by the Schooner Cordelia.
					You will see the necessity of keeping these advices to yourself or communicating their Contents only to the President in case you deem them worthy of his Notice, on account of my personal safety, as not being recognized by the Government in the Capacity of Consul, they might not hesitate to destroy me & confiscate my Property—should it be necessary to make any part of them public, be pleased to give me timely information that I may depart from hence & if possible withdraw my own Property & that of the Friends entrusted to me.  I have the Honor to remain with respect & Esteem Sir Your very humble & most obedient Servt.
					
						Daniel Clark
					
					
						P.S.  I anxiously wish to hear from you in reply to my Communications.
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
